Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-9,15-17,23-30  are rejected under 35 U.S.C. 103 as being unpatentable over Kant et al. (US 20170048109 A1) in view of Kocberber et al. (US 20200104200 A1) and Whitner et al (US 20180287856 A1) .
Regarding claim 1, Kant teaches 
A method for training a machine learning module(Fig 4c:430; par71 "process 400 may include analyzing the training data to create an incident prediction model associated with the core network (block 430). For example, analytics device 220 may use machine learning techniques to analyze the training data to create an incident prediction model associated with core network 230."... "The machine learning techniques may include, for example, supervised and/or unsupervised techniques, such as decision trees, logistic regressions, artificial neural networks, Bayesian statistics, learning automata, Hidden Markov Modeling, linear classifiers, quadratic classifiers, association rule learning, or the like." Not only does Kant teach machine learning, Kant also teaches using artificial neural networks.), the method comprising: 
receiving, by the machine learning module executing in a computational device, inputs comprising attributes of a computing environment comprising one or more devices, wherein the attributes affect a likelihood of failure in the computing environment(Fig 5A: 220,240,510; par 83 "For example, as shown, the group of network devices 240 may provide alarm data, incident data, equipment data, and usage data collected and/or associated with the period of time. As further shown, analytics device 220 may receive the historical network data from the group of management devices 250 and the group of network devices 240, and may store the historical network data." It is inherent that alarm data, and the other data that Kant teaches may affect a likelihood of failure, since Kant is gathering this data in order to predict incidents and failures.); 
in response to an event occurring in the computing environment, generating, via the machine learning module, a risk score that indicates a predicted likelihood of failure in the computing environment; (par 26 "the incident prediction may include a prediction ( e.g., a probability, a binary output, a yes-no output, a prediction score, etc.) as to whether the particular network device will experience an incident during an upcoming time window (e.g., a next 12 hours, a next 24 hours, a next two days, etc.). ";)
calculating a margin of error based on comparing the generated risk score to an expected risk score, wherein the expected risk score indicates an expected likelihood of failure in the computing environment corresponding to the event(par 77 "In some implementations, analytics device 220 may validate the incident prediction model based on a validation threshold. " this validation threshold teaches an error rate that is applied to the failure predictions that Kant teaches.); and 
adjusting the machine learning model to reduce the margin of error, to improve the predicted likelihood of failure in the computing environment,(par 77 "analytics device 220 may validate the incident prediction model by providing validation data, associated with one or more actual incidents, as input to the incident prediction model, and determining, based on an output of the incident prediction model, whether the incident prediction model correctly, or incorrectly, predicted the one or more actual incidents." fig 4:440; par 78 "if analytics device 220 does not validate the incident prediction model ( e.g., when a percentage of correctly predicted incidents does not satisfy the validation threshold), then analytics device 220 may return to block 410 and repeat process 400 in order to create additional incident prediction models. " Kant may not teach back propagation, but Kant does teach improving the model with real data.)
wherein a first attribute of the plurality of attributes is a measure of a deviance of an attribute(Fig 5A: 220,240,510; par 83 "For example, as shown, the group of network devices 240 may provide alarm data, incident data, equipment data, and usage data collected and/or associated with the period of time. As further shown, analytics device 220 may receive the historical network data from the group of management devices 250 and the group of network devices 240, and may store the historical network data. ") of a device from a recommended attribute level for the device, and wherein a greater deviance results in a greater likelihood for the potential malfunctioning caused by the device in comparison to a smaller deviance of the firmware level of the device from the recommended firmware level for the device(par 48 “For example, network device 240 may be configured to detect an alarm when network device 240 is unable to communicate with a neighboring network device 240, when network device , wherein a second attribute of the attributes is a history of which drives have been replaced, as well as maintenance data on all the drives. (par 51 "historical network data may include maintenance data associated with the core network 230. The maintenance data may include information corresponding to scheduled work associated with the repairing, reconfiguring, adjusting, maintaining, or the like" maintenance and equipment data teaches which devices have been replaced, when they have been replaced.).
However, Kant does not specifically state the details of implementing a neural network, instead only describing training and using a machine learning model in a general sense.
On the other hand, Kocberber teaches
A method for training a machine learning module(par 33 “Multilayer Perceptron (MLP): A feedforward neural network with multiple fully connected layers used for supervised learning.”), the method comprising: 
receiving, by the machine learning module executing in a computational device, inputs comprising attributes of a storage environment, wherein the attributes affect a likelihood of failure in the storage environment(par 44 "FIG. 2 depicts the three dimensional input data that defines the raw data 200 received from the disk drive sensors. It shows that P sensor attributes 210 are received for each disk, the sensor attributes are received over N days 220, and the ; 
in response to an event occurring in the storage environment, generating, via forward propagation through a plurality of layers of the machine learning module(Kocberber - par 33 "Multilayer Perceptron (MLP): A feedforward neural network with multiple fully connected layers used for supervised learning. "), a risk score that indicates a predicted likelihood of failure in the storage environment(fig 7: 730,740,750; par 78 " Based on the attribute values, the trained RNN LSTM model returns a Failure Alert 730 (730-1, 730-2, ... , 730-N) for each of the disks with Disk ID (710-1, 710-2, ... , 710-N) respectively. The Disk Health 740 for each disk may be classified by the RNN LSTM (Classifier Output 705) to be in a numerical range between 0.0 (Healthy 706) and 1.0 (Failed 707) as shown by each of the entries in column 740, and explained in legend 703. "); 
calculating a margin of error based on comparing the generated risk score to an expected risk score(fig 7: 750; par 78 "The Prediction of Failure Alert 730 and Disk health 740 may also have an associated historical confidence measure 750, displayed by the individual values 740-1, 740-2, ... , 740N, respectively. 740 and 750 are based on historical values derived from previous observations and model behavior to demonstrate how accurate the model was performing since deployment. "), wherein the expected risk score indicates an expected likelihood of failure in the storage environment corresponding to the event(fig 7: 730,740,750; par 78 " Based on the attribute values, the trained RNN LSTM model returns a Failure Alert 730 (730-1, 730-2, ... , 730-N) for each of the disks with Disk ID (710-1, 710-2, ... , ; and 
adjusting weights of links that interconnect nodes of the plurality of layers via back propagation to reduce the margin of error, to improve the predicted likelihood of failure in the storage environment.(par 33 "The network is trained by back-propagating errors to update the weights (connections) between neurons based on the prediction of normal or anomalous behavior relative to the actual classification.") , wherein a second attribute of the attributes is a measure of a ratio of faulty replaced drives to a total number of drives over a period of time(par 51 "Healthy/failed disk ratio defines the number of healthy disks added to the output matrix for every failed disk."), wherein a greater ratio of faulty replaced drives to the total number of drives results in a greater likelihood of failure in comparison to a smaller ratio of faulty replaced drives to the total number of drives(par 82 “Each disk failure causes a window of vulnerability within the system, where multiple failures in the same volume may result in permanent data loss. Embodiments presented herein enable predictions of disk failures so that informed volume allocation decisions may be employed to spread the risk evenly on different volumes.”), and wherein a third attribute of the attributes is a measure of an age of the device(fig 2:220; par 44 “It shows that P sensor attributes 210 are received for each disk, the sensor attributes are received over N days 220, and the sensor attributes are received for Q disks in total 230.” N days is equivalent to the age of the device. Par 84 “Understanding the remaining useful life of a disk is a significant factor in helping businesses with capacity planning, allocation, and forecasting.” Age is directly correlated with useful life of a disk.)

One of ordinary skill in the art would have been motivated to remedy the shortcomings of Kant -- a need for a solution for the issue of identifying important disk drive attributes beyond conventional sensor monitoring -- with Kocberber providing a known method to solve a similar problem. Kocberber provides “a framework for applying machine learning on time-series disk drive sensor data in order to automatically identify disk drive attributes that are indicative of disk drive failure without being limited by disk drive vendor, disk drive model, or disk drive attribute sensor monitoring.”( Kocberber par 6)
However, neither Kant nor Kocberber specifically state a firmware level
On the other hand, Whitner teaches 
wherein a first attribute of the plurality of attributes is a measure of a deviance of a firmware level of a device from a recommended firmware level for the device, and wherein a greater deviance results in a greater likelihood for the potential malfunctioning caused by the device in comparison to a smaller deviance of the firmware level of the device from the recommended firmware level for the device(par 42 "In some embodiments, the infrastructure agent is configured to gather attributes of the computing host upon which the infrastructure agent executes, such as a host name (or other type of host identifier),” … “ , an operating system name, an operating system version, operating system configurations, firmware names, firmware versions, driver names, driver versions, installed application names, installed application versions, amounts of memory available in random access memory, memory speed, 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kant and Kocberber to incorporate the version data of Whitner. One of ordinary skill in the art would have been motivated to remedy the shortcomings of Kant and Kocberber -- a need for a solution for the issue of when different ways of assessing alerts are needed (Whitner par 19) -- with Whitner providing a known method to solve a similar problem. Whitner provides a way to assess “the seriousness of the marginal alarm for a given service, and particularly services higher in a service tree” (Whitner par 19)

Regarding claim 7, Kant, Kocberber, and Whitner teaches
The method of claim 1, 
Kocberber further teaches
wherein subsequent to an initial phase of training performed in response to occurrence of predetermined number of events in the computing environment, the machine learning module generates an output that comprises a risk score that indicates a likelihood of failure occurring within the computing environment.(fig 7: 730,740,750; par 78 " Based on the attribute values, the trained RNN LSTM model returns a Failure Alert 730 (730-1, 730-2, ... , 730-N) for each of the disks with Disk ID (710-1, 710-2, ... , 710-N) respectively. The Disk Health 740 for each disk may be classified by the RNN LSTM (Classifier Output 705) to be in a numerical 

Regarding claim 8, Kant, Kocberber, and Whitner teaches
The method of claim 7, 
Kocberber further teaches
wherein additional attributes comprise a measure of whether the device has reached an end of life cycle(par 84 "Assessing the risks in datacenter infrastructure: Understanding the remaining useful life of a disk is a significant factor in helping businesses with capacity planning, allocation, and forecasting. Embodiments described herein provide for informed decision-making during capacity planning and allocation."), a level of redundancy in the computing environment indicated by Redundant Array of Independent Disks (RAID) configurations(par 21 "A disk drive is said to have stopped working when the disk appears physically dead-i.e., does not respond to commands from the operating systems (e.g., generated via console commands), or the RAID system instructs that the drive cannot be read or written. " Kocberber teaches using RAID, which inherently specifies a set level of redundancy based on RAID configuration.)
however, Kocberber does not specifically state measures of level of redundancy, or other generic problems identified with the device.
On the other hand, Kant teaches
a measure of a ratio of faulty replaced drives to total number of drives over a period of time(par 51 "historical network data may include maintenance data associated with the core network 230. The maintenance data may include information corresponding to scheduled work associated with the repairing, reconfiguring, adjusting, maintaining, or the like" maintenance and equipment data inherently teaches which devices have been replaced, when they have been replaced, and which ones are scheduled to be replaced in the future.), a measure of whether critical policy failures have occurred in the computing environment, a measure of whether the one or more devices have missed heartbeats, a measure of an age of the device, and a measure of problems identified with the device. (par 52 "the historical network data may include equipment data associated with core network 230. The equipment data may include characteristics of network devices 240. " par 53 "the historical network data may include usage data associated with the core network 230. " historical and usage data inherently includes history of critical policy failures, heartbeat data, age(calculated through log history length), and any other problems that have come up in the logs in the past.)
However, Kocberber and Kant do not specifically state measuring measures of level of redundancy.
On the other hand, Whitner teaches
wherein the attributes comprise a measure of whether the device has reached an end of life cycle, a measure of a ratio of faulty replaced drives to total number of drives over a period of time, a measure of a level of redundancy in the computing environment indicated by a redundant disk configuration(Whitner teaches redundancy and raising alerts based on replication number par 19 "Often a given service is one of several instances of the service that 

Regarding claim 31, Kant, Kocberber, and Whitner teaches
The method of claim 1, 
Kocberber further teaches,
wherein a fourth attribute of the attributes is a measure of whether the device has reached an end of life cycle(par 84 “Understanding the remaining useful life of a disk is a significant factor in helping businesses with capacity planning, allocation, and forecasting.” Remaining useful life is a measure of how close the disk is to end of life.), 
Kant further teaches,
and wherein a fifth attribute of the attributes is a measure of a number of devices that have missed heartbeats(par 52 "the historical network data may include equipment data associated with core network 230. The equipment data may include characteristics of network devices 240. " par 53 "the historical network data may include usage data associated with the core network 230. " expected heartbeat data is a type of historical network data.).

Claims 9,15,16,32 are the system claims of claims 1,7,8,31 and are rejected for the same reasons.
.

Allowable Subject Matter
Claims 3,11,19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest: The method of claim 1, wherein the expected risk score is higher in response to a data loss or data integrity loss in comparison to a loss of access to data for a period of time. In particular, although identifying a level of severity of an error in comparison to permanent versus temporary loss is taught in references like Jain(US 20150271008 A1), it would not be obvious to combine Jain with all the references for claim 1(Kant, Kocberber  and Whitner).

Response to Arguments
Applicant’s arguments, see remarks/arguments page 8, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1, 8, 17 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see remarks/arguments page 8-11, filed 07/23/2020, with respect to the rejection(s) of claim(s) 1, 9, 17 under 35 U.S.C. 103 in view of over Kant et al. (US 
With respect to the independent claims, the applicant has argued that the combination of Kant, Kocberber, and Whitner does not teach “wherein a first attribute of the attributes is a measure of a deviance of a firmware level of a device from a recommended firmware level for the device, wherein a greater deviance results in a greater likelihood of failure caused by the device in comparison to a smaller deviance of the firmware level of the device from the recommended firmware level for the device, wherein a second attribute of the attributes is a measure of a ratio of faulty replaced drives to a total number of drives over a period of time, wherein a greater ratio of faulty replaced drives to the total number of drives results in a greater likelihood of failure in comparison to a smaller ratio of faulty replaced drives to the total number of drives, and wherein a third attribute of the attributes is a measure of an age of the device.”. The examiner respectfully disagrees. 
Whitner teaches the first attribute in the cited par 42 "In some embodiments, the infrastructure agent is configured to gather attributes of the computing host upon which the infrastructure agent executes, such as a host name (or other type of host identifier),” … “ , an operating system name, an operating system version, operating system configurations, firmware names, firmware versions, driver names, driver versions, installed application names, installed application versions, amounts of memory available in random access memory, memory speed, amounts of persistent storage available, persistent storage speed, and the like. " Whitner's version is equivalent to applicant's level. Specifically gathering version information for error analysis teaches comparing version information during the analysis. The examiner first attribute of the attributes is a measure of a deviance of a firmware level of a device from a recommended firmware level for the device, wherein a greater deviance results in a greater likelihood of failure caused by the device in comparison to a smaller deviance of the firmware level of the device from the recommended firmware level for the device,”. 
Kocberber teaches the second attribute in the cited par 51 "Healthy/failed disk ratio defines the number of healthy disks added to the output matrix for every failed disk." ; par 82 “Each disk failure causes a window of vulnerability within the system, where multiple failures in the same volume may result in permanent data loss. Embodiments presented herein enable predictions of disk failures so that informed volume allocation decisions may be employed to spread the risk evenly on different volumes.”, and the third attribute in the cited fig 2:220; par 44 “It shows that P sensor attributes 210 are received for each disk, the sensor attributes are received over N days 220, and the sensor attributes are received for Q disks in total 230.” N days is equivalent to the age of the device. Par 84 “Understanding the remaining useful life of a disk is a significant factor in helping businesses with capacity planning, allocation, and forecasting.” Age is directly correlated with useful life of a disk. The examiner interprets this as limitations “wherein a second attribute of the attributes is a measure of a ratio of faulty replaced drives to a total number of drives over a period of time, wherein a greater ratio of faulty replaced drives to the total number of drives results in a greater likelihood of failure in comparison to a smaller ratio of faulty replaced drives to the total number of drives, and wherein a third attribute of the attributes is a measure of an age of the device.”

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7506213 B1 - Cabrera - Method and apparatus for handling data corruption or inconsistency in a storage system
NPL-Xu-Improving Service Availability of Cloud Systems by Predicting DIsk Error-2018 July-USENIX – teaches estimating the cost of not replacing and failing as well as the cost of replacing those drives.
US-20200058034-A1 - Sloane teaches different priority based on severity. 
US 20150271008 A1 – Jain – Ranks different predicted errors based on outage severity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113